DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitations “the second seal layer being thermally bonded to the first seal layer” in lines 5-6, “a seal portion provided along a periphery of the bottom sheet and the top sheet” in lines 7-8, and “the seal portion being configured to heat-seal the first seal layer and the second seal layer” in lines 8-10. 
However, the claim fails to make clear whether there is a relationship between the thermally bonded layers and the heat-sealed seal portion. Additionally, it is not clear how the seal portion itself heat seals the first seal layer and the second seal layer. Accordingly, the intended structure is not clear and the metes and bounds of the patent protection desired cannot be ascertained. 
For the purpose of examination, the bag-like container will be considered to include a seal portion provided along a periphery of the bottom sheet and the top sheet, wherein the seal portion is defined by a heat seal between the first seal layer and the second seal layer. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yannuzzi, Jr. (US 5,952,025 A, hereinafter Yannuzzi). 
Regarding claim 1, Yannuzzi teaches a bag-like container comprising:
a bottom sheet (11 or 11’) including a first paper base layer (11 or 11’) and a heating element layer (24 or 24’) configured to generate heat by absorbing electromagnetic waves; and
a top sheet (13 or 13’) bonded (18/20 or 18’/20’) to the bottom sheet in such a manner as to be separable from the bottom sheet with a content to be cooked being contained, wherein the top sheet transmits the electromagnetic waves (column 3 line 43-column 6 line 14 and FIG. 1-8). 
Regarding claim 2, Yannuzzi teaches the bag-like container of claim 1 above, wherein the top sheet includes a second paper base layer (13 or 13’) provided on an outermost face side (column 3 lines 51-53, column 5 lines 36-40). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yannuzzi, as applied to claim 1 above, in view of Faller (US 4,985,606 A).
Regarding claim 3, Yannuzzi teaches the bag-like container of claim 2 above, but fails to teach the bottom sheet including a first resin film layer between the first paper base layer and the heating element layer and the top sheet including a second resin film layer provided on the second paper base layer.
Faller teaches an analogous film susceptor structure for microwave cooking comprising a paper base layer (15) and a heating element layer (11). Faller further teaches an improved structure having multiple layers selected for improved heat control, structural integrity and safety, including a resin film layer (20/22) provided between the paper base layer and the heating element layer.
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Yannuzzi by providing the flexible material used to form the bag-like container with a resin film layer between the paper base layer and the heat element layer, as taught by Faller, such that the bottom sheet includes a first resin film layer between the first paper base layer and the heating element layer and the top sheet includes a second resin film layer provided on the second paper base layer, in order to improve the heat control, structural integrity and safety of the bag-like container. 
Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Walters et al. (US 5,489,766 A), Quick et al. (US 5,180,894 A), Hollenberg et al. (US 4,865,921 A), Czarny et al. (US 2014/0339105 A1), Schneider (US 2009/0242550 A1) and Cole (US 2007/0039951 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA KAY ATTEL whose telephone number is (571)270-3972. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NINA K ATTEL/Examiner, Art Unit 3734                                                                                                                                                                                                        
/JES F PASCUA/Primary Examiner, Art Unit 3734